115 Ga. App. 264 (1967)
154 S.E.2d 661
DAVIS HOUSE, INC.
v.
MINK.
42589.
Court of Appeals of Georgia.
Argued February 8, 1967.
Decided February 17, 1967.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Scott Charlton, for appellant.
Schell & Flowers, Ed B. Flowers, for appellee.
QUILLIAN, Judge.
Appeal was taken from the overruling of a general demurrer to the petition. Subsequent to the case being docketed in this court, appellee, plaintiff below, filed a material amendment to her petition. Appellee then filed her written motion to dismiss the appeal, attaching thereto a certified copy of the amendment and of the order allowing the same filed. Held:
The trial judge having jurisdiction to allow the amendment (Westbrook v. Nationwide Ins. Co., 113 Ga. App. 299, 300 (147 SE2d 819); Ware v. Martin, 208 Ga. 330 (3) (66 SE2d 737)), the ruling enumerated as error, not going to the petition as amended, has become moot, and a reversal would be *265 of no benefit to the appellant. Gillon v. Johns, 105 Ga. App. 599, 600 (125 SE2d 70); Studdard v. Evans, 108 Ga. App. 819, 821 (135 SE2d 60).
Since the question raised became moot as a result of the appellee's action after the case was docketed in this court, the appeal is dismissed with costs of appeal assessed against the appellee. Gillon v. Johns, 105 Ga. App. 599, 600, supra; Baird v. City of Atlanta, 131 Ga. 451 (2) (62 SE 525).
Appeal dismissed. Frankum, P. J., and Deen, J., concur.